Citation Nr: 1142746	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than schizophrenia, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1974 to February 1977 and from September 1977 to December 1982.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was previously before the Board in August 2010 and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.   Stegall v. West, 11 Vet. App. 268 (1998).  

In his November 2007 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board at the RO.  A hearing was scheduled for June 2010, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e).

The evidence indicates that the Veteran's primary psychiatric disability is paranoid-type schizophrenia, which was first diagnosed in 1993.  Service connection for schizophrenia was previously denied in May 1994, and that claim is not currently before the Board.  Accordingly, the current claim for service connection for an acquired psychiatric disorder does not include schizophrenia.  


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, did not begin during service and is not otherwise related to service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2006 and September 2006.  Complete notice was sent in February 2007, and the claim was readjudicated in an August 2007 statement of the case and multiple supplemental statements of the case, most recently in June 2011.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

If a claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran is seeking service connection for PTSD, which he contends results from his experiences in service.  Specifically he reports that, while serving as a mechanic in Germany in 1975, his duties involved working with nuclear warheads.  The Veteran alleges that on one occasion he was told to "get them ready to go because Russia was threatening us."  He stated that he was ultimately unable to continue working as a mechanic and he was reclassified as a cook.  The Veteran reports that he continues to have nightmares, intrusive thoughts, and feelings of anxiety and paranoia due to this event.  

The Veteran's Form DD 214 establishes that he worked as a mechanic and served a tour of duty in Germany between 1974 and 1977.  He was reclassified as a food service specialist in October 1977.  Service treatment records are silent for any complaints of or treatment for psychiatric symptoms.  

The record includes the report of a September 2006 VA Mental Health Assessment for "possible" PTSD.  The Veteran was at that time being followed for psychiatric symptoms.  The evaluation yielded diagnoses of schizophrenia (by history) and rule out bipolar disorder, not otherwise specified.  The evaluator noted the Veteran's report that he worked "nearby" nuclear weapons in service, but that was not believed to constitute "direct personal experience."  The evaluator further commented that while the Veteran did not meet the diagnostic criteria for PTSD, he was clearly coping with negative symptoms, some of which are related to or were exacerbated by his in-service experiences.  

The claims file contains records from the Social Security Administration (SSA) which reflect that the Veteran was found to be disabled in October 2010 due to schizophrenia and affective disorders, including depressive disorder.  These records include treatment notes from a hospital admission in January 1993, when the Veteran was diagnosed with psychotic disorder not otherwise specified.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in September 2010.  The examiner reviewed the claims folder and provided an extensive discussion of the Veteran's psychiatric history.  She concluded that the Veteran's claimed stressor did not meet the DSM-IV criteria and also found that he does not have PTSD.  She diagnosed paranoid schizophrenia in partial remission and alcohol and cocaine abuse in sustained full remission.  

After careful consideration, the Board concludes that service connection for an acquired psychiatric disorder, including PTSD, is not warranted.  Both the Board and the VA examiner accepted that the Veteran's described stressor event actually took place, despite the lack of objective verification.  However, the VA examiner determined that the event does not meet the medical criteria for a stressor sufficient to cause PTSD.  Furthermore, it has been determined that the Veteran does not have PTSD.  As such, there is no basis for service connection for PTSD.  

The Board acknowledges that PTSD was assessed by a VA physician's assistant in July 2006, and that a nurse practitioner wrote in May 2006 that the Veteran meets the diagnostic criteria for PTSD.  The nurse practitioner also noted a PTSD diagnosis in February 2008.  These diagnoses appear to be based on the Veteran's reported medical history and brief examinations.  The September 2006 VA examination, conducted by a licensed psychologist, included a battery of psychometric tests which failed to support a diagnosis of PTSD.  The VA examination of September 2010, which was very thorough and included a detailed report of the Veteran's symptoms and history, also found that the Veteran does not have PTSD.  Finally, the SSA evaluation resulted in diagnoses of schizophrenia and affective disorders, but not PTSD.  Hence, the Board concludes that the preponderance of the competent medical evidence weighs against a finding that the Veteran has PTSD.  

The record reflects that the Veteran was diagnosed with affective disorders, specifically depressive disorder not otherwise specified, by the SSA examiner in July 2005.  Nothing in the record suggests that this disorder began during or as a result of the Veteran's active service.  Therefore, service connection for affective disorders, including depressive disorder, is not warranted.

The record also indicates that the Veteran has been diagnosed with alcohol and cocaine abuse in remission.  Service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Unless alcohol abuse is found to be a secondary result of an organic disease or disability, it is considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The Veteran does not currently have any service-connected disabilities; therefore, service connection for substance abuse is not warranted.   

In summary, a psychiatric disorder, including PTSD, did not begin during service and is not shown by competent evidence to be causally related to service.  Accordingly, the claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


